PRESIDING JUSTICE BARRY, dissenting: The question on this motion to suppress is whether the complaint for search warrant sets forth sufficient facts to show probable cause for issuance of the warrant. The Supreme Court of Illinois has discussed “probable cause” as follows: “Probable cause means simply that the facts and circumstances within the knowledge of the affiant, and of which he had reasonably trustworthy information, were sufficient in themselves to warrant a man of reasonable caution to believe that the law was being violated and that evidence of it was in the premises or vehicle or on the person to be searched. [Citations.] There need not be a showing of guilt beyond a reasonable doubt in order to establish probable cause.” People v. Francisco (1970), 44 Ill. 2d 373, 376, 255 N.E.2d 413, 415. The trial court in this case suppressed the evidence obtained by the police on the mistaken assumption that People v. Clark (1981), 95 Ill. App. 3d 496, 420 N.E.2d 259, required such a ruling. The affidavit in Clark failed to state whether the informant was ever observed entering the premises at the address where the defendant had an apartment. That was the fatal defect in the Clark case. Here, the informant was observed entering the premises not once, but three times. The informant was searched every time immediately before entering and immediately after exiting the premises. Each time the affiant observed the informant walk directly into the apartment building entrance which led to Jeff Smith’s (and defendant’s) apartment on the first floor. Furthermore, the informant’s veracity was corroborated by the fact that the address and apartment number he provided for Jeff Smith were listed in the city directory. Whether he obtained that number from a directory in the lobby or from the door of the apartment is of no consequence. I believe the affidavit is a sufficient demonstration of the informant’s reliability to satisfy the “veracity prong” of the Aguilar test. See Aguilar v. Texas (1964), 378 U.S. 108,12 L.Ed. 2d 723, 84 S. Ct. 1509. Although the majority brushes aside two decisions of other States which upheld search warrants where the police officers did not observe the informant enter the precise apartment or hotel room reported to be that of defendant, I find them to be most persuasive. In State v. Gamage (Me. 1975), 340 A.2d 1, 16, where the informant went to defendant’s hotel room, the court stated: “We think that where an informer works in tandem with a law officer, the law officer continually coaching and observing the informer, the reports of the informer may be deemed credible even where certain material aspects of the informer’s activities are without the officer’s personal knowledge or observation. We think the law officer’s physical proximity and active participation in the informant’s intrigue is sufficient corroboration at least to provide, in part, a factual basis for the magistrate’s conclusion that the informant is credible or his information reliable.” The Supreme Court of Vermont in State v. Barrett (1974), 132 Vt. 369, 320 A.2d 621, upheld a search warrant based upon facts almost identical to those in the instant case. The informant purchased LSD under a police-controlled procedure like the one utilized here, but he was not observed after he entered the apartment building. The court concluded that the procedure used by the police reduced reliance upon the credibility of the informer to a minimum. The court said, “The magistrate had enough facts to support a finding of probable cause, and had them in a form which rendered extended evaluation of the informant’s credibility unnecessary,” 132 Vt. 369, 374, 320 A.2d 621 625. I fear the decision handed down by the majority will greatly increase the burden upon police officers in those cases where the supplier of illicit drugs operates out of an apartment or hotel room. The United States Supreme Court after observing that affidavits for search warrants must be tested by courts “in a commonsense and realistic fashion,” went on to state, “A grudging or negative attitude by reviewing courts toward warrants will tend to discourage police officers from submitting their evidence to a judicial officer before acting.” (United States v. Ventresca (1965), 380 U.S. 102, 107-08, 13 L. Ed. 2d 684, 688, 85 S. Ct. 741, 746.) I believe the majority here has failed to test the agent’s affidavit with common sense and realism, and instead is imposing a technical specificity which is improper and unnecessary. I would reverse the ruling of the trial court and permit the introduction of the evidence seized pursuant to the search warrant.